        Case 1:18-cv-01864-AC          Document 32        Filed 05/11/20     Page 1 of 1




Alan Stuart Graf, OSB # 92317
alanstuartgraf@gmail.com
208 Pine St
Floyd, VA 24091
Telephone: 931-231-4119
Fax: 931-964-3127
Attorneys for Plaintiff



                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON



NANETTEC.                                                                    1: 18-CV-0 1864-AC
               Plaintiff,
                                                                             ORDER FOR EAJA
               V.                                                            ATTORNEY FEES

Commissioner of Social Security,

             Defendant.




       Based upon the stipulation of the parties, it is hereby ORDERED that Plaintiff is awarded

attorney fees in the amount of $9,070.89 and $400 for filing fees. Subject to any offset allowed

under the Treasmy Offset Program, as discussed in Astrne v. Ratliff, 139 S. Ct. 2521 (2010),

payment of this award shall be made payable to Plaintiff's attorney:

Alan Stuart Graf, PC, 208 Pine St., Floyd VA 24091.

       It is so ORDERED

       Dated this;// 1ay of May 2020




Prepared as to form


Isl Alan Graf
Attorney for Plaintiff




ORDER FOR EAJA FEES-1
